


110 HR 3984 IH: The Brownfield Redevelopment Tax Incentive Act of

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3984
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the expensing of certain environmental remediation
		  costs.
	
	
		1.Short titleThis Act may be cited as the
			 The Brownfield Redevelopment Tax Incentive Act of
			 2007.
		2.Expensing of
			 environmental remediation costs made permanent
			(a)In
			 generalSection 198 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenditures paid or incurred after December 31,
			 2007.
			
